Citation Nr: 0508658	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-32 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a major depressive disorder, as 
secondary to service-connected migraine headaches, has been 
received.

2.  Entitlement to an increased rating for migraine 
headaches, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased (compensable) rating for 
residuals of cold injury to both feet.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1993 to March 
1997.

This appeal to the Board of Veterans Appeals (Board) arises 
from a November 2002 rating action that declined to reopen 
the claim for secondary  service connection for a major 
depressive disorder on the basis that new and material 
evidence had not been received, and denied the claims for 
higher ratings for migraine headaches and for residuals of 
cold injury to both feetA Notice of Disagreement (NOD) was 
received in July 2003.  A Statement of the Case (SOC) was 
issued in October 2003, and a Substantive Appeal was received 
later  that month.

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran when 
further action, on her part, is required. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

Initially, the Board notes that, while the record contains a 
July 2002 letter from the RO addressing some VCAA notice and 
duty to assist provisions, that letter is specific only to 
claims for direct service connection, and not to petition to 
reopen the claim for  secondary service connection or the 
claims for higher ratings on appeal.  The record simply does 
not include any correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions as 
they pertain the claims on appeal, , to particularly include 
the duty, imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), requiring the VA to explain what evidence will be 
obtained by whom.  See Charles v. Principi, 16 Vet. App. 370 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).  

Hence, a remand is warranted to enable the RO to provide the 
necessary notice.  
The RO's notice letter to the veteran should explain that she 
has a full one-year period for response.  See 38 U.S.C.A. 
§ 5103 (West 2002); but see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
VCAA notice period).  The RO's letter should also invite the 
veteran to submit all pertinent evidence in her possession 
(of which she was not previously notified).  After providing 
the required notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  In this 
regard, the RO should request that the veteran identify the 
names and addresses of, and dates of treatment by, all 
counselors and psychiatrists that she alleged have told her 
that her major depressive disorder was caused by her service-
connected migraine headaches (in her July 2003 NOD); and that 
she furnish any necessary authorization to obtain any such 
records. 

The Board also The regulations implementing the VCAA include 
a revision of the provisions of 38 C.F.R. § 3.156 (2004), 
which is applicable to claims filed on and after August 29, 
2001.  See 66 Fed. Reg. 45620-45632 (August 29, 2001).  
Because the petition to reopen the claim for secondary 
service connection for a major depressive disorder on appeal 
was filed in July 2002, the RO should have applied the 
revised version of 38 C.F.R. § 3.156(a) effective for claims 
filed on and after August 29, 2001.  However, in the November 
2002 rating action on appeal, as well as in the SOC, the RO 
erroneously cited the former version of 38 C.F.R. § 3.156(a) 
effective prior to August 29, 2001 in finding that new and 
material evidence had not been received to reopen the claim. 
Hence, the veteran has had no notice of the actual criteria 
that governs his claim, or an opportunity to respond to that 
criteria..  To avoid any prejudice to the veteran, , the RO 
should consider and give notice of the correct version of 
section 3.156, in the first instance.

Further, the Board finds that specific development of the 
claims on appeal is warranted.  The reflects the veteran's 
continuing treatment for the disabilities at issue at the VA 
Medical Center (VAMC) in Columbia, South Carolina.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Hence, the RO should obtain and associate with 
the claims file all outstanding mental hygiene and 
neurological clinical treatment records for a MDD, migraine 
headaches, and residuals of cold injury to both feet from the 
Columbia VAMC from 2001 to the present,  following the 
current procedures prescribed in 38 C.F.R. § 3.159(c) with 
respect to requesting records from Federal facilities.  

The action identified above is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
Columbia VAMC copies of all records of 
mental hygiene and neurological clinical 
treatment for and/or evaluation of the 
veteran's  MDD, for migraine headaches, 
and/or for residuals of cold injury of 
both feet, from 2001 to the present.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) with respect to 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file. 

2.  The RO should furnish to the veteran 
and her representative (a) letter(s) 
providing notification of the duties to 
notify and assist imposed the VCAA, 
specifically as regards the application 
to reopen the claim for secondary service 
connection, and the claims for higher 
ratings, on appeal.  The letter(s) should 
include a summary of the evidence 
currently of record that is pertinent to 
the claims, and specific notice as to the 
type of evidence necessary to 
substantiate the claims.  

To ensure that the duty to notify the 
claimant what evidence will be obtained 
by whom is met, the RO's letter(s) should 
include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matters on appeal that are not 
currently of record.  In this regard, the 
RO should request that the veteran 
identify the names and addresses of, and 
dates of treatment by, all counselors and 
psychiatrists that she alleged have told 
her that her major depressive disorder 
was caused by her service-connected 
migraine headaches (in her July 2003 
NOD), and to furnish any necessary 
authorization to obtain any such 
records..

The RO should also invite the veteran to 
submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter must also clearly explain to the 
veteran that she has a full one-year 
period for response (although VA may 
adjudicate the claims within the one-year 
period).  

3.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

4  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5  After completing the requested action, 
and any additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claims on appeal 
in light of all pertinent evidence and 
legal authority (to include, with respect 
to the petition to reopen, the correct, 
revised version of of 38 C.F.R. 
§ 3.156(a) applicable to claims filed on 
and after August 29, 2001).    

6  If any benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and her representative an 
appropriate Supplemental SOC that 
includes citation to and discussion of 
the revised version of 38 C.F.R. 
§ 3.156(a) applicable to claims to reopen 
filed on and after August 29, 2001, as 
well as clear reasons and bases for all 
determinations, and and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the U.S. Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. 
No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C.       §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).


